                                                                        Page 1 of 1
       Case 2:19-cv-01171-JTM-KWR Document 20-14 Filed 06/14/19 Page 1 of 1


          Criminal - Defendant Search - Cases - Case Detail -
          Case Detail
                                     Docket #: 603891                                                 File date: 6/15/2018
                                        Judge: REGINALD T. BADEAUX, III                                Division: I
                                   Defendant: QUATREVINGT, KEVIN MICHAEL                                     DOB: 6/29/1984
                          Defense Attorney: WALD , STEPHANIE                                          Indigent: Y
                       Prosecuting Attorney:                                                         Trial Type: JUDGE


          Surety Information
                 Agency: BANKERS INSURANCE CO                             Agent: A-ACROSS STREET BAIL BOND


          Last Docket - click to view all
          Date                   Description                         Dispose Date           Dispose Description
          05/20/2019             FELONY JURY TRIAL


          Bill Charges - click to view all
          Date          Code       Bill Charge                            Charge Type     Disposition Chrg       Plea/Verdict
          6/15/2018     15:542     FAIL REGISTER SEX OFFENDER             F


          Minutes - click to view all
          Date                              Judge                                                            Division
          3/18/2019                         REGINALD T. BADEAUX, III                                         I
          1/16/2019                         REGINALD T. BADEAUX, III                                         I
          11/15/2018                        REGINALD T. BADEAUX, III                                         I
          9/4/2018                          REGINALD T. BADEAUX, III                                         I




                                                                                                             EXHIBIT L


https://ssl.sttammanyclerk.org/securenew/crim/casedetail.asp?skey=336865                                                        6/11/2019
